Citation Nr: 0910403	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of subluxation of the right temporomandibular joint (TMJ), 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1939 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2004 and March 2007, the Board remanded this claim 
for further evidentiary development.  The requested 
development was completed, and the case has once again been 
returned to the Board for further appellate action.

In its March 2007 decision, the Board also denied entitlement 
to service connection for cardiovascular disease (to include 
hypertension) and denied entitlement to compensation under 
38 U.S.C.A. § 1151 for cardiovascular disease (to include 
hypertension).  Because a final Board decision was rendered 
with regard to these two claims, they are no longer a part of 
the current appeal.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's residuals of subluxation of the right TMJ have 
been productive of temporomandibular articulation measuring 
31 millimeters (mm) at worst for inter-incisal range.  His 
disability has not been productive of malunion of the 
mandible resulting in more than a moderate degree of 
displacement, nonunion of the mandible that is more than 
moderate in degree, or severe incomplete paralysis of the 
seventh (facial) cranial nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of subluxation of the right TMJ have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.150, Diagnostic Codes 9903, 9904, 9905 (2008); 38 
C.F.R. § 4.73, Diagnostic Code 5325 (2008); 38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a May 2004 letter the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disability.  A May 2006 
letter informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the symptoms have on his employment and 
daily life, and provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  Other relevant letters were issued 
in October 2001, December 2001 and April 2007.  The case was 
last adjudicated in December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA medical records and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In addition, the August 2002 
Statement of the Case and the September 2006 and December 
2008 Supplemental Statements of the Case provided relevant 
rating criteria for evaluating his disability.  The Veteran 
was an active participant in the claims process by submitting 
numerous lay statements addressing his disability symptoms as 
well as the adjudicative actions of VA at each stage of his 
appeal.  Thus, he was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for residuals of subluxation 
of the right TMJ.  In an October 1947 rating decision, the RO 
granted service connection for subluxation of the right TMJ 
and assigned a 0 percent rating under 38 C.F.R. § 4.150, 
Diagnostic Code 9904, effective January 20, 1947.  In a 
September 1981 rating decision, the RO granted an increased 
rating for subluxation of the right TMJ and assigned a 10 
percent rating, effective February 3, 1981.  The Veteran 
filed his current increased rating claim on January 29, 2001.

Under Diagnostic Code 9904, pertaining to malunion of the 
mandible, a noncompensable rating is warranted when there is 
slight displacement of the mandible; a 10 percent rating is 
warranted for moderate displacement; and a 20 percent rating 
is warranted for severe displacement.  The evaluation is 
dependent upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904 (2008).

Under Diagnostic Code 9903, a 10 percent rating is warranted 
when there is moderate nonunion of the mandible and a 30 
percent rating is warranted when there is severe nonunion of 
the mandible.  The evaluation is dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9903 (2008).

Under Diagnostic Code 9905, limited motion of the 
temporomandibular articulation warrants a minimum rating of 
10 percent where there is 31 to 40 millimeters (mm) of inter-
incisal range.  Lateral excursion of 0 to 4 mm also warrants 
a 10 percent rating.  A 20 percent rating is warranted where 
there is 21 to 30 mm of inter-incisal range.  More limited 
inter-incisal range warrants a higher rating.  38 C.F.R. § 
4.150, Diagnostic Code 9905 (2008).

Under Diagnostic Code 5325, functional impairment of the 
facial muscles is to be evaluated as seventh (facial) cranial 
nerve neuropathy under Diagnostic Code 8207.  38 C.F.R. § 
4.73, Diagnostic Code 5325 (2008).

Under Diagnostic Code 8207, pertaining to the seventh 
(facial) cranial nerve, a 10 percent rating is warranted for 
moderate incomplete paralysis; a 20 percent rating is 
warranted for severe incomplete paralysis; and a 30 percent 
rating is warranted for complete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Turning to the evidence, a September 2000 VA treatment record 
documented the Veteran's complaints of increasing pain in his 
right jaw.  A November 2000 VA treatment record assessed the 
Veteran's chronic, intermittent right jaw pain as a chronic 
spasm of the right pterygoid muscle.  On that occasion, his 
face and jaw were nontender to palpation, and there was a 
positive clicking of the left TMJ when he opened his mouth 
widely.

In an unsigned January 2001 letter with no heading, the oral 
surgeon who performed surgery on the Veteran's TMJ in October 
1981 at a VA hospital stated that the Veteran was currently 
exhibiting myalgia associated with the muscles of mastication 
at a significant level on the right side of his face.  No 
physical examination results were provided.

The Veteran underwent a VA dental examination in January 
2002.  On that occasion, the Veteran reported pain that was 
restricted to his right TMJ, beginning one year prior.  He 
stated that it became exacerbated approximately twice per 
week.  He also complained of pain when chewing, especially on 
his right side.  Examination revealed a maximum opening 
(i.e., temporomandibular articulation) of 31 mm for inter-
incisal range, as well as a click in the left TMJ upon 
maximum opening.  Right lateral motion was to 12 mm and left 
lateral motion was to 10 mm with painful right TMJ.  
Panoramic x-ray shows no derangement of osseous structures of 
either TMJ.  It was noted that the Veteran had normal 
masticatory function, even when considering that he wore full 
dentures.

VA treatment records dated from March 2002 through March 2007 
document the Veteran's ongoing complaints of chronic pain in 
his right jaw due to his TMJ disability.  They also note the 
Veteran's post herpetic neuralgia of the face due to 
shingles.

Pursuant to the Board's March 2007 remand, the Veteran was 
scheduled to undergo a VA dental examination in August 2008.  
However, he failed to report to this examination.  The 
December 2008 advised the Veteran of his failure to report 
for the VA examination.  The Veteran did not provide an 
explanation for his failure to report, nor did he request 
that the examination be rescheduled.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2008).  When a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Id.  Under 38 C.F.R. § 3.655(a), examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  The Veteran was notified of the provisions of 
38 C.F.R. § 3.655 in a letter from VA dated in July 2008.

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Insofar as the Veteran has failed to report for his VA dental 
examination, the Board is of the opinion that no further 
assistance in this regard is required on the part of VA.  
Accordingly, in light of the Veteran's failure to cooperate 
with VA's efforts to assist him with the factual development 
of his claim, the claim will be evaluated solely on the 
evidence currently of record.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's residuals of subluxation of 
the right TMJ are appropriately evaluated as 10 percent 
disabling.  The objective findings of record do not reflect 
evidence of temporomandibular articulation measuring less 
than 31 mm for inter-incisal range; malunion of the mandible 
resulting in more than a moderate degree of displacement; 
nonunion of the mandible that is more than moderate in 
degree; or severe incomplete paralysis of the seventh 
(facial) cranial nerve.  See 38 C.F.R. § 4.150, Diagnostic 
Codes 9903, 9904, 9905 (2008); see also 38 C.F.R. § 4.73, 
Diagnostic Code 5325 (2008); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (2008).  The 10 percent evaluation 
adequately addresses the Veteran's complaints of jaw pain, 
and the Veteran did not report for an examination for which 
additional information on functional impairment due to 
painful motion was requested.  

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 10 percent at any time since the date of claim on 
January 29, 2001.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has considered whether the Veteran's residuals of 
subluxation of the right TMJ have presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture has been 
contemplated by the rating schedule during the course of the 
appeal, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an increased disability rating for residuals 
of subluxation of the right temporomandibular joint is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


